CONTINUING UNLIMITED GUARANTY

 

* * * * * * * * * *

This Continuing Unlimited Guaranty (“Guaranty”) has been executed and
unconditionally delivered to FIVE STAR BANK (“Bank”) by LEATHERSTOCKING PIPELINE
COMPANY, LLC, a Pennsylvania limited liability company with an address of 330
West William Street, Corning, New York 14830 (the “Undersigned” or the
“Guarantor”). The term “Undersigned” means each person or entity who has signed
this Guaranty. If this Guaranty has been signed by more than one person or
entity, then all obligations of the Undersigned under this Guaranty are joint
and several.

In consideration of any extension of credit by Bank to Leatherstocking Gas
Company, LLC (“Borrower”), in consideration of prior extensions of credit by
Bank to Borrower for other good consideration (receipt of which with Undersigned
hereby acknowledges), the Undersigned hereby guarantees to Bank (jointly and
severally if more than one person or entity signed this Guaranty), the full and
prompt payment, when due, whether accelerated or not, of any and all
indebtedness, liabilities and obligations of every nature and kind of Borrower
to Bank, whether now existing or hereafter arising, direct or contingent,
secured or unsecured, all of which is referred to below as the “Indebtedness”.

1.                  The Undersigned further guarantees and agrees to pay all
costs, expenses and attorneys’ fees at any time paid or incurred by Bank in
endeavoring to collect the Indebtedness or any part thereof and in and about the
enforcement of this Guaranty.

2.                  This Guaranty is and is intended to be a continuing guaranty
of payment of the Indebtedness (irrespective of the aggregate amount of the
Indebtedness, or changes in the same from time to time), independent of and in
addition to any other guaranty, endorsement or security held by Bank for payment
of the Indebtedness or any part thereof. The Undersigned waives any and all
subrogation rights that the Undersigned has had or may have against Borrower and
against any property of Borrower. This Guaranty shall remain in full force and
effect until Bank or its successors or assigns, shall actually receive full
payment of the Indebtedness, together with unpaid interest accrued thereon and
any costs incurred by the Bank.

3.                  If all or any part of the Indebtedness is not paid when due,
the Undersigned hereby agrees to pay the same without requiring demand, protest
or notice of nonpayment or notice of default to the Undersigned, to Borrower, or
to any other person or entity, without proof of demand and without requiring
Bank to resort first to Borrower or to any other guaranty, security or
collateral which it may have or hold. The Undersigned hereby waives demand,
presentment, protest and notice of nonpayment and protest to the Undersigned, to
Borrower, or to any other person or entity; notice of acceptance hereof or
assent hereto by Bank; notice that any Indebtedness has been incurred by
Borrower to Bank; and notice in the change of the terms of payment of the
Indebtedness or any part thereof, including but not limited to a change in the
interest rate on any or all of the Indebtedness.

4.                  Upon Borrower’s failure to pay the Indebtedness (or any part
thereof) when due, the Undersigned authorizes and empowers Bank, in addition to
Bank’s other remedies, to charge any account of the Undersigned with the full
amount then due on this Guaranty and to sell, at any broker’s board or at a
public or private sale (with such notice, if any, required under the Uniform
Commercial Code, to the Undersigned), any property of the Undersigned in the
possession or custody of Bank and to apply the proceeds thereof to any balance
due on the Indebtedness. Upon any such sale Bank may itself purchase the whole
or any part of any property sold, free from any right of redemption, which right
is hereby expressly waived and released. These rights do not modify or preclude
Bank’s use of its common law right of setoff.

5.                  The Undersigned also further agrees that Bank shall have the
irrevocable right, in Bank’s sole discretion, with or without notice to the
Undersigned, either before or after the institution of bankruptcy or other legal
proceedings by or against the Undersigned or before or after receipt of written
notice of the death of the Undersigned, to extend the time given for the payment
of the Indebtedness, or any part thereof. Bank may accept one or more renewal
notes for the Indebtedness (or any part thereof) which shall not be considered
as new obligations but as extensions of the obligations renewed, and no such
extensions shall discharge or in any manner affect the liability of the
Undersigned, or the liability of the estate of the Undersigned under this
Guaranty.

6.                  The liability of the Undersigned under this Guaranty shall
not be affected or impaired by any acceptance by Bank of collateral for the
payment of the Indebtedness, or any part thereof, or by any disposition of or
failure, neglect or omission on the part of Bank to realize upon any of such
collateral. Any collateral at any time held by or left with Bank for the payment
of any or all of the Indebtedness, or upon which Bank may have a lien or
security interest, may be exchanged, withdrawn or surrendered from time to time
or otherwise dealt with by Bank without notice to or consent of the Undersigned
to the same extent as though this Guaranty had not been given. Bank shall have
the exclusive right to determine how, when and what application of payments and
credits, if any, shall be made on the Indebtedness, or any part thereof, and may
apply payments or credits to principal or interest or fees and expenses, as Bank
sees fit. The Undersigned hereby agrees and consents that Bank shall have the
right to make any agreement with Borrower and/or with any other entity or person
liable for the payment of all or any part of the Indebtedness (including but not
limited to other guarantors, if any) for the compounding, compromise, discharge
or release of the Indebtedness or any part thereof, in whole or in part, or for
any modification or alteration of any of the terms of the Indebtedness or any
part thereof, including, but not limited to, a change in the interest rate, or a
change in any contract between Bank and Borrower or any other entity or person,
without notice to or consent of the Undersigned and without affecting the
Undersigned’s obligations under this Guaranty to pay the Indebtedness in full.
If more than one person or entity has signed this Guaranty, Bank shall also have
the right, without notice to or consent of any of the Undersigned, to discharge
or release one or more of the Undersigned from any obligation under this
Guaranty, in whole or part, without in any way releasing, impairing or affecting
its rights against the remaining of the Undersigned and without affecting the
remainder of the Undersigned’s obligations under this Guaranty to pay the
Indebtedness in full.

7.                  The Undersigned shall submit to the Bank financial
information which must be received and approved by the Bank, in its sole
discretion: (i) annual management-prepared financial statements, including
balance sheet and income statement and accounts receivable and accounts payable
aging within 120 days after fiscal year end; and (ii) quarterly
management-prepared financial statements, including balance sheet and income
statement and accounts receivable and accounts payable within 15 days after each
quarter end. 

8.                  This Guaranty is absolute and unconditional and shall not be
affected by any act or thing whatsoever except the payment in full of the
Indebtedness. This is a guaranty of payment and not collection. The failure of
any person or entity to sign this Guaranty shall not release or affect the
liability of any signer hereof. This Guaranty has been unconditionally delivered
to Bank by each of the persons or entities who have signed it.

9.                  If a claim is made upon Bank at any time for repayment or
recovery of all or any part of the Indebtedness, or other value received by Bank
from any source, in payment of or on account of the Indebtedness or any part
thereof, and Bank repays or otherwise becomes liable for all or any part of such
claim by reason of (a) any judgment, decree, or order of any court or
administrative body, or (b) any settlement or compromise of such claim or
claims, the Undersigned shall remain liable to Bank hereunder for the amount so
repaid or for which Bank is otherwise liable, to the same extent as if any such
amounts had not been received by Bank, notwithstanding any return or destruction
of the original of this Guaranty, or termination of this Guaranty, or
cancellation of any note, bond or other instrument or obligation which evidences
all or a portion of the Indebtedness, or delivery of any release to the
Undersigned or to any of them or to Borrower or to any other entity or person.

10.              This document is the final expression of this Guaranty of the
Undersigned in favor of Bank, and is the complete and exclusive statement of the
terms of this Guaranty. No course of prior dealings between the Undersigned or
any of them and Bank, nor any usage of trade, nor any parol or extrinsic
evidence of any nature or kind, shall be used or be relevant to supplement,
explain or modify this Guaranty. The Undersigned’s execution of this Guaranty
does not modify, impair or terminate Bank’s rights or the Undersigned’s
obligations under existing guaranties, if any, previously executed and delivered
to Bank by the Undersigned or by any of them in connection with obligations of
Borrower to Bank. All such guaranties, if any, remain in full force and effect.
The future execution and delivery by the Undersigned or by any of them of a
Guaranty in favor of Bank shall not modify, impair or terminate Bank’s rights or
the Undersigned’s obligations under this Guaranty.

11.              All payments of principal or interest made by Borrower to Bank
shall be deemed to have been made as agent for the Undersigned for the purpose
of tolling the Statute of Limitations.

12.              The Undersigned agrees to furnish, upon Bank’s demand,
collateral satisfactory to Bank as security for this Guaranty, and to execute
any documents requested by Bank in connection with furnishing collateral.

13.              This Guaranty and every part hereof shall be binding upon the
Undersigned and the heirs, executors, administrators, successors and assigns of
the Undersigned including, but not limited to the estates of the Undersigned,
and shall inure to the benefit of the Bank, and its successors and assigns.

14.              This Guaranty cannot be modified or terminated, in whole or in
part, orally and is governed by New York law. Any litigation involving this
Guaranty shall, at Bank’s option, be triable only in a court located in Wyoming
County, New York. THE UNDERSIGNED WAIVES THE RIGHT TO A JURY TRIAL IN ANY
LITIGATION INVOLVING THIS GUARANTY AND IN ANY OTHER LITIGATION INVOLVING BANK
AND THE UNDERSIGNED.

15.              The Undersigned acknowledges to Bank that he has transacted
business in New York State with regard to this Guaranty. All obligations of each
of the Undersigned under this Guaranty are joint and several, including but not
limited to the obligation to pay the Indebtedness in full. Whenever used in this
Guaranty, neutral pronouns shall include the masculine and feminine gender as
appropriate in the context, and singular terms shall be deemed in the plural
when appropriate.

16.              Hazardous Substances: The Guarantor confirms that there are not
any flammable explosives, radon, radioactive materials, asbestos,
asbestos-containing materials, urea formaldehyde foam insulation, lead-based
paints, polychlorinated biphenyls, petroleum and petroleum products, methane,
hazardous materials, hazardous wastes, hazardous or toxic substances or related
materials as defined in or subject to the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended (42 U.S.C. Sections 9601, et
seq.), Articles 15 and 27 of the New York State Environmental Conservation Act
or any other applicable Environmental Law and in the regulations adopted
pursuant thereto at the Property securing the Indebtedness. Guarantor agrees to
indemnify, defend, and hold harmless Bank from and against any and all
liabilities, claims, damages, penalties, liens, expenditures, losses, and
charges including, but not limited to, all costs of investigation, monitoring,
legal representation, remedial response, removal, restoration or permit
acquisition, which may now or in the future be undertaken, suffered, paid,
awarded, assessed, or otherwise incurred by Bank as a result of the presence or
suspected presence of, release of or threatened release of hazardous substances
on, in, under or near any property or improvements thereon, owned, leased or
operated by Borrower or Guarantor. The liability of Guarantor to Bank under the
covenants of this Section is not limited by any exculpatory provisions in any
agreement in connection with the Indebtedness or collateral therefor and shall
survive repayment of the Indebtedness or any transfer or termination of any
agreement in connection with the Indebtedness or collateral therefor or this
Guaranty regardless of the means of such transfer or termination.



[SIGNATURE PAGE FOLLOWS]

 



IN WITNESS WHEREOF, the Undersigned has executed and unconditionally delivered
this Guaranty to Bank at 55 North Main Street, Warsaw, New York 14569, on the
date indicated in this acknowledgment effective as of October 13, 2015.

 

LIMITED LIABILITY

COMPANY GUARANTOR

Guarantor Name: LEATHERSTOCKING PIPELINE COMPANY, LLC

 

Signature: /s/ Joseph P. Mirabito

Print Name and Title: Joseph P. Mirabito, Manager

 

Signature: /s/ Michael I. German

Print Name and Title: Michael I. German, Manager

 

 

Guarantor Address:

 

330 West William Street

Corning, New York 14830

 

STATE OF NEW YORK )

COUNTY OF BROOME ) ss.:

 

On the 14th day of October, in the year 2015, before me, the undersigned, a
Notary Public in and for said State, personally appeared Joseph P. Mirabito,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.

 

/s/ Ann B. Cianflone

Notary Public

 

 

STATE OF NEW YORK )

COUNTY OF STEUBEN ) ss.:

 

On the 13th day of October, in the year 2015, before me, the undersigned, a
Notary Public in and for said State, personally appeared Michael I. German,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.

 

/s/ Jeff N. Evans

Notary Public

 